Citation Nr: 0304588	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-13 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the appellant can be recognized as the surviving 
spouse of the veteran for VA purposes.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.  The veteran died on April [redacted], 1998.

This appeal arose from a May 2001 decision of the Louisville, 
Kentucky, Department of Veterans Affairs (VA), Regional 
Office (RO), which found that the appellant could not be 
recognized as the surviving spouse of the veteran for VA 
purposes.  


FINDINGS OF FACT

1.  The appellant and the veteran began to live together in 
May 1972.

2.  The appellant and the veteran were legally married on 
November 26, 1997; the veteran died on April [redacted], 1998.


CONCLUSION OF LAW

The appellant cannot be recognized as the surviving spouse of 
the veteran for VA purposes.  38 C.F.R. §§ 3.1, 3.52 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has contended that she should be recognized as 
the surviving spouse of the veteran for the purpose of 
entitlement to VA benefits.  She stated that, at the time of 
the veteran's death, they were legally married and that prior 
to this marriage she and the veteran had lived together as 
husband and wife for over 25 years.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran had filed a claim for benefits in May 1981.  He 
had indicated on the VA Form 21-526, Veteran's Application 
for Compensation or Pension, that he was divorced.  In July 
1981, he was awarded pension benefits.  On the VA Form 21-
6897, Statement of Income and Net Worth-Disability, dated 
July 22, 1981, the veteran had listed income for himself and 
his wife.  In February 1982, the RO contacted the veteran, 
noting that he had claimed a dependent although he was being 
paid for none.  He was asked to return the enclosed VA Form 
21-686c, Declaration of Marital Status.  He responded that 
same month, stating that the appellant was his common-law 
wife; a letter accompanying this form indicated that they had 
been living together for almost 10 years.  

In April 1982, the RO contacted the veteran and informed him 
that the appellant could not be recognized as his wife; 
however, he was asked to respond to numerous questions about 
his purported marriage.  He responded with another 
Declaration of Marital Status in April 1982, as well as a 
letter that indicated that he and the appellant had been 
living together since 1972 and had never been separated 
during that time.  They had not had any children and had no 
joint bank accounts or jointly held real estate.  He 
indicated that they held themselves out to the public as 
husband and wife.  

In May 1982, the RO issued an Administrative Decision, which 
noted that the veteran had had a previous marriage that had 
ended in divorce; the appellant's previous marriage had ended 
with the death of her spouse.  The veteran and the appellant 
had begun to live together in May 1972.  It was found that 
the purported marriage was not valid under the laws of the 
state in which the veteran and the appellant had always 
lived.  They had only lived in Kentucky, which was noted not 
to have recognized common-law marriages since 1852.  
Therefore, the appellant could not recognized as the 
veteran's spouse.  They were notified of this decision on May 
28, 1982.

In January 1983, the veteran submitted another VA Form 21-
686c, Declaration of Marital Status.  He stated that he and 
the appellant had been living together as husband and wife.  
A February 1983 letter from the RO stated that the veteran 
and the appellant were not legally married and that she would 
not be considered as a dependent on his running pension 
award.

In May 1985, the veteran's daughter from his first marriage 
submitted correspondence in which she noted that he and the 
appellant had been living together since 1972 as husband and 
wife.  They had never separated during this time and had no 
children together.  She indicated that they did have a joint 
bank account.  In June 1985, the veteran submitted a VA Form 
21-4170, Statement of Marital Relationship, in which he 
stated that he and the appellant had lived together for 13 
years.  A VA Form 21-4171, Supporting Statement Regarding 
Marriage, was attached, in which the author stated the long-
held belief that the veteran and the appellant were married.  
In July 1985, the RO informed the veteran that, because the 
state of Kentucky did not recognize common-law marriages, 
they did not have a valid marriage for VA purposes.

The veteran submitted several income verification forms 
between 1989 and 1994.  On each of these forms he indicated 
that he was not married.  

In February 1998, the veteran submitted a marriage 
certificate, which showed that he and the appellant had 
married on November 26, 1997.  In June 1998, the appellant 
submitted a claim for death pension.  She also provided the 
veteran's death certificate, which indicated that he had died 
on April [redacted], 1998.  This claim was denied by the RO on June 
15, 1998.  It was found that she was not entitled to death 
benefits as the surviving spouse because she had not been 
legally married to the veteran for at least 1 year prior to 
this death and there were no children from this union.

The appellant filed another claim for death pension benefits 
in April 2001.  The RO denied this claim in May 2001, which 
the appellant appealed.


Relevant laws and regulations

The term "marriage" means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j) 
(2002).  

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:  a) the marriage occurred 1 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, and b) the claimant 
entered into the marriage without knowledge of the 
impediment, and c) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death, and d) no claim has been filed by a legal 
surviving spouse who had been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering 
the period prior to the veteran's death.  38 C.F.R. § 3.52 
(2002).

VAOPGCPREC 58-91 (June 17, 1991) held that where it is 
established that a claimant for gratuitous veteran's death 
benefits entered into a marriage with a veteran without 
knowledge of the existence of a legal impediment to that 
marriage, and thereafter cohabited with the veteran for one 
year or more immediately preceding the veteran's death, such 
marriage will be deemed to be valid.  The requirement of a 
marriage ceremony by a jurisdiction that does not recognize 
common-law marriage constitutes a "legal impediment" to 
such a marriage.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (2002)) (VCAA) was signed into 
law.  This enhanced the notification and assistance duties of 
VA towards claimants.  However, in a case such as this, where 
the interpretation and application of the governing statute 
and not the factual evidence is dispositive of the appeal, 
the VCAA is not applicable.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).


Discussion

After a careful review of the evidence of record, it is found 
that the appellant is not entitled to be recognized as the 
surviving spouse of the veteran for VA purposes.  While the 
appellant and the veteran had lived together as husband and 
wife for over 20 years prior to their November 1997 
ceremonial marriage, this was not a valid marriage as defined 
by 38 C.F.R. § 3.1(j) (2002).  Since Kentucky, the only state 
where the appellant and the veteran lived together, does not 
recognize common-law marriages as valid, the Board cannot 
find that this was a valid marriage pursuant to our 
regulations.

However, such an invalid marriage can be deemed to be valid 
if all of the following are met:  a) the marriage occurred 1 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, and b) the claimant 
entered into the marriage without knowledge of the 
impediment, and c) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death, and d) no claim has been filed by a legal 
surviving spouse who had been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering 
the period prior to the veteran's death.  See 38 C.F.R. 
§ 3.52 (2002).  In the instant case, the appellant married 
the veteran on November 26, 1997; he died on April [redacted], 1998, 
some 5 months later.  Clearly, they were not married for at 
least one year prior to the veteran's death.  A five-month 
marriage would suffice if there had been any children born; 
however, the appellant and the veteran had no children 
together.  Additionally, it cannot be argued that the 
appellant entered into the purported marriage without 
knowledge of the legal impediment; that is, without knowledge 
that Kentucky did not recognize common-law marriages as 
valid.  See VAOPGCPREC 58-91.  VA provided the veteran and 
the appellant with the Administrative Decision made in May 
1982, as well as a letter in July 1985, informing them of 
this legal impediment.  While the appellant did live with the 
veteran at the time of his death, and no other claimant has 
established entitlement as the veteran's legal surviving 
spouse, she has not met the other criteria of 38 C.F.R. 
§ 3.52.  As a consequence, she cannot be recognized as the 
surviving spouse of the veteran for the purposes of 
entitlement to VA benefits.  

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim to be recognized as 
the surviving spouse of the veteran.


ORDER

Since the appellant cannot be recognized as the surviving 
spouse of the veteran, the benefit sought on appeal is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

